Citation Nr: 0512451
Decision Date: 05/05/05	Archive Date: 09/19/05

DOCKET NO. 99-21 523                        DATE MAY 05 2005

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved disability pension benefits in the calculated amount of  $13,553.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The veteran had active service from August 1969 to March 1970.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Hartford, Connecticut.

FINDINGS OF FACT

1. The veteran was in receipt of Social Security benefits, effective January 1, 1997, but he did not report this income to VA.

2. The veteran's failure to notify VA of his receipt of Social Security benefits, beginning January 1, 1997, was done with knowledge that the likely consequences of that failure would be that he would continue to receive a higher rate of improved disability pension even though he was aware that a reduction in his improved disability pension was required if he had an increase in his income.

CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of recovery of an overpayment of improved disability pension benefits in the calculated amount of$13,553.
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(b)(2) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1975 RO decision found that the veteran was permanently and totally disabled for nonservice-connected pension purposes. In May 1979, the veteran elected to receive improved disability pension benefits. Thereafter, the veteran was notified to report any change in his income by official letters dated in June' 1980, March and May 1981, March, April and May 1983, October 1986, October 1987, February, July, September and December 1989, September and December 1990, July and November 1991, and November 1992.

- 2



Official letters also notified the veteran that his improved disability pension award was based upon annual countable income. An August 1982 official letter informed him that his award was based upon zero countable annual income. It specifically indicated that zero Social Security benefits, zero earned income, and zero other income were considered. Official letters dated in March 1983, October 1986, October 1987, February, July, September and December 1989, September and December 1990, and July and November 1991 all informed the veteran that his improved disability pension award considered his receipt of Social Security benefits in varying identified amounts, with the September and December 1989 letters also informing the veteran that other income was considered as well. All of these letters indicated to the veteran that his pension award increased or decreased based upon consideration of his annual countable income. A November 1992 letter informed him that his award was based upon zero countable annual income. It informed him that he should report any changes in his income.

In a November 1992 statement, the veteran indicated that he had been receiving VA pension and Social Security benefits. He reported that his Social Security was terminated around September or November 1991. He stated that he believed that, since his Social Security was stopped, he should have received an increase in his VA pension.

This resulted in the November 1992 letter, referenced above, informing the veteran that his award had been amended and was now based upon zero countable annual Income.

By official letter, dated in June 1998, the veteran was informed that it was proposed that his payments be terminated effective January 1, 1997, based upon his receipt of Social Security benefits that he had not reported to VA. This retroactive termination was accomplished, resulting in the creation of an overpayment in the calculated amount of $13,553.

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where there is bad faith on the part of the person having an

- 3 



interest in obtaining a waiver of such recovery or the collection of such indebtedness. 38 U.S.C.A. § 5302 (West 2002). Bad faith "generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense. Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government." 38 C.F.R. § 1.965(b)(2).

The RO has found that there was bad faith on the part of the veteran in causing the overpayment. The record indicates that the veteran was notified on multiple occasions that his VA pension benefit was directly related to his annual countable income and that he must promptly notify VA if there was any change in his income. The record also reflects that there were multiple award letters reflecting varying amounts of Social Security benefits considered and the effect of those Social Security benefits on the veteran's VA pension award. The record also is clear that the veteran was fully aware that if Social Security benefits were considered, he received a reduced pension rate. In November 1992, he requested that consideration of Social Security benefits be terminated since his Social Security benefits had been stopped so that he could receive an increased pension rate.

All of the evidence supports the conclusion that the veteran was well aware of his obligation to report his receipt of Social Security benefits. All of the evidence also supports the conclusion that the veteran was aware that, if his Social Security benefits were considered, he would receive a reduced rate of pension. The veteran's representative has argued that the veteran's nonservice-connected psychiatric disability prohibited the veteran from acting promptly in reporting his receipt of Social Security benefits. However, the record is clear that the veteran was fully aware of the effect of Social Security benefits on his VA pension.

In order for the veteran to be guilty of fraud, misrepresentation, or bad faith, the evidence must reflect a certain intent on his part to accomplish the objective of continued receipt of pension by intentionally providing inaccurate or false information to the VA or by remaining silent with evidence indicating that he was

- 4



aware that such silence would mislead VA into continuing a greater award than to which he was entitled. With consideration of the above, a preponderance of the evidence supports a finding that the veteran was aware that if he reported his receipt of Social Security benefits, it would cause a reduction in his pension award.

On the basis of the above analysis, a preponderance of the evidence reflects that the veteran was aware that if he did not inform VA of his receipt of Social Security benefits, he would continue to receive an improved disability pension benefit at a greater rate than he would if he informed VA of his receipt of Social Security benefits. As a result of the veteran's silence, he was paid an amount of improved disability pension benefits greater than to which he was entitled, resulting in a loss to the Government. Therefore, the veteran acted in bad faith and waiver of recovery of the overpayment of improved disability pension benefits is precluded without consideration of equity and good conscience.

The Board observes that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5100, et seq . (West 2002), is not applicable to the issue currently before the Board. See Barger v. Principi, 16 Vet. App. 132 (2002).

ORDER

Waiver of recovery of the overpayment of improved disability pension benefits in the calculated amount of $13,553 is denied.


MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

- 5 




